Citation Nr: 1429823	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected rheumatic heart disease.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected rheumatic heart disease.

3.  Entitlement to service connection for a bilateral knee disability (claimed as arthritis), to include as secondary to service-connected rheumatic heart disease.

4.  Entitlement to service connection for a bilateral ankle disability (claimed as arthritis), to include as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1959 to August 1963.    

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Providence, Rhode Island, Regional Office (RO), which denied reopening service connection for bilateral hearing loss and tinnitus, finding that new and material evidence had not been received.  The RO also denied service connection for arthritis of the knees and ankles as secondary to service-connected rheumatic heart disease.

This matter was previously before the Board in March 2014.  At that time, the Board reopened service connection for bilateral hearing loss and tinnitus and remanded service connection for bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral ankle disability.  As discussed below, the remand directives were not accomplished.  As such, a remand is necessary.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In June 2013, the Veteran presented testimony relevant to the appeal in a videoconference hearing before the undersigned Veterans Law Judge in Providence, Rhode Island.  A transcript of the hearing is associated with the claims file.
 
The issue of reopening service connection for decreased vision, which was previously denied in a November 2010 rating decision, has been raised by the Veteran's testimony provided at the June 2013 Board videoconference hearing, during which the Veteran testified that his visual acuity has been affected by the prescribed medication for his service-connected disabilities.  The issue of reopening service connection for decreased vision has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral ankle disability are REMANDED to the AOJ.  


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.  

In the March 2014 remand directives, the Board specifically requested addendum medical opinions addressing service connection for bilateral hearing loss, tinnitus, and bilateral knee and ankle disabilities.  Here, the March 2014 remand directives were not complied with as there is no evidence in the record of any addendum medical opinions; therefore, the Board is required to remand this matter to the RO to obtain adequate medical opinions that comply with the directives of the March 2014 Board Remand.  Stegall, 11 Vet. App. at 271.


Service Connection for Bilateral Hearing Loss and Tinnitus

At the June 2013 Board hearing, the Veteran asserted a new theory of entitlement to secondary service connection for bilateral hearing loss and tinnitus under 38 C.F.R. § 3.310 (2013).  The Veteran now contends that his hearing loss and tinnitus are secondary to the service-connected rheumatic heart disease.  Specifically, the Veteran asserts that the medication taken for rheumatic fever (which occurred during active service) has affected his hearing acuity.  This newly raised theory of service connection requires additional development.

An August 2011 VA audiological examination report reflects diagnosed tinnitus and a bilateral sensorineural hearing loss "disability" for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  The VA examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely etiologically related to active service.  The reasons for the opinion were because hearing loss was first claimed in 1991, some 28 years after service separation, because in-service noise exposure could not be verified, and because of a history of post-service occupational and recreational noise exposure.  

At the June 2013 Board hearing, the Veteran testified that the prescribed medication for rheumatic fever, which he sustained in service, has caused hearing loss.  Subsequent to the Board hearing, in June 2013, the Veteran submitted several medical articles from the internet suggesting ototoxicity, that which is toxic to the inner structure of the ear, to corticosteroids and antibiotic use.  The VA examiner who conducted the August 2011 VA examination did not advance an opinion as to whether either the currently diagnosed bilateral hearing loss or tinnitus is caused or aggravated (permanently worsened in severity beyond a normal progression) by the sustained rheumatic fever, service-connected rheumatic heart disease, or medication prescribed therefor.  See 38 C.F.R. § 3.310(a).  

The Board finds that a VA medical opinion is warranted on the questions of whether tinnitus and bilateral hearing loss are related to (caused or aggravated by) the service-connected rheumatic heart disease, including any medications taken for rheumatic fever.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for an addendum VA medical opinion is warranted.   

Service Connection for Bilateral Knee and Ankle Disabilities

At the June 2013 Board hearing, the Veteran asserted a new theory of entitlement to secondary service connection for bilateral knee and ankle disorders.  The Veteran contends that his bilateral knee and ankle disabilities, which he claims as arthritis, are related to (caused or aggravated by) the rheumatic fever he sustained in service and the medication taken for rheumatic fever.  See 38 C.F.R. § 3.310. 

Service treatment records reveal that the Veteran was noted to have polyarthritis and that he complained of pain in lower extremities.  A January 1960 Medical Board Report conveys that, upon admission to a Naval Hospital in October 1959, the Veteran presented symptoms of swollen, warm, and tender knees, and erythema, warmness, tenderness, and slightly swollen ankles.  The January 1960 Report also states that the Veteran had polyarthritis on admission.  

An August 2011 VA joints examination report indicates that the Veteran reported developing joint pain in the ankles and knees during active service from rheumatic fever and protracted treatment during boot camp.  X-ray results of the left knee revealed vascular calcifications and chondrocalcinosis involving the lateral meniscus.  X-ray results of the right knee revealed vascular calcifications.  The VA examiner advanced diagnoses of bilateral ankle strain and bilateral knee strain.

The Board finds that a VA medical opinion is warranted on the secondary service connection question of whether the clinical findings of vascular calcifications and chondrocalcinosis involving the lateral meniscus are related to (caused or aggravated by) the service-connected rheumatic heart disease, including any medications taken for the rheumatic fever.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for an addendum VA medical opinion is warranted.

Accordingly, the issues of service connection for bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral ankle disability are REMANDED for the following action:

1.  Request the medical examiner who conducted the August 2011 VA audiological examination, if available, to review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required, unless deemed necessary by the VA examiner).  If the August 2011 VA audiological examiner is not available, obtain the requested information from another competent VA examiner.  The claims file should be made available to and reviewed by the examiner.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service private and VA treatment records, clinical findings, and evidence submitted by the Veteran, the VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that either bilateral hearing loss or tinnitus was caused by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

Is it at least as likely as not (50 percent probability or greater) that either bilateral hearing or tinnitus was aggravated (permanently worsened in severity beyond the normal progress) by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Request the medical examiner who conducted the August 2011 VA joints examination, if available, to review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required, unless deemed necessary by the VA examiner).  If the August 2011 VA joints examiner is not available, obtain the requested information from another competent VA examiner.  The claims file should be made available to and reviewed by the examiner.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service private and VA treatment records, clinical findings, and evidence submitted by the Veteran, the VA examiner should offer the following opinions:

Is it at least as likely as not (a 50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus are directly related to the complaints noted during service; that is, whether the current vascular calcifications or chondrocalcinosis involving the lateral meniscus began/had onset in service?

Is it at least as likely as not (50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus were caused by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

Is it at least as likely as not (50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus were aggravated (permanently worsened in severity beyond the normal progress) by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


